ORDER

PER CURIAM.
In this dissolution case, wife raises three points. She alleges the trial court erred in (1) failing to impute additional income to husband for chüd support purposes, (2) not awarding her more than an equal share of the marital property, and (3) not awarding *199her an additional $500 attorney fees. We affirm.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).